UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-4336


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

MICHAEL SCOTT MILLER,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:15-cr-00368-CCE-1)


Submitted:   January 19, 2017             Decided:   February 24, 2017


Before TRAXLER, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, John A. Duberstein,
Assistant Federal Public Defender, Greensboro, North Carolina,
for Appellant.   Ripley Rand, United States Attorney, Frank J.
Chut, Jr., Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Michael     Scott     Miller    pleaded        guilty    to     making       a     false

statement to a bank employee in negotiating a counterfeit check,

in violation of 18 U.S.C. § 1014 (2012); aggravated identity

theft,     in    violation     of    18       U.S.C.       § 1028A(a)(1)           (2012);

production of counterfeit currency, in violation of 18 U.S.C.

§ 471 (2012); and possession with intent to use and transfer

unlawfully      false    identification,        in     violation      of     18       U.S.C.

§ 1028(a)(3)     (2012),     conditioned       on    his     right    to    appeal        the

district court’s denial of his suppression motion.                         The district

court sentenced Miller to 75 months of imprisonment and he now

appeals.     Finding no error, we affirm.

     Miller      challenges    the    district         court’s       denial        of     his

suppression motion.         “We review the factual findings underlying

a motion to suppress for clear error and the district court’s

legal determinations de novo.”            United States v. Davis, 690 F.3d
226, 233 (4th Cir. 2012).           When the district court has denied a

defendant’s suppression motion, we construe the evidence in the

light most favorable to the government.                Id.

     Here,      officers    were    called      to     a   motel     after     a        motel

employee     observed      stacks    of       what     appeared       to      be        uncut

counterfeit currency through the window of Miller’s motel room;

upon arrival, the officers were able to see the currency as

well.    One of the officers knocked on the door and announced his

                                          2
presence, after which the curtain was closed and the officers

heard    mumbling     and    rustling       in   the     room.       An    officer      then

entered the room to secure it, while the other officer left to

obtain    a    search     warrant.          In   denying       Miller’s        suppression

motion, the district court determined that the need to prevent

destruction      of     evidence        justified     the    officer’s         warrantless

entry.

     The Fourth Amendment generally bars police from entering a

home without a warrant.             See Kentucky v. King, 563 U.S. 452, 460

(2011).       The expectation of privacy enjoyed by occupants of a

home extends to guests of hotel or motel rooms.                                See United

States    v.     Stevenson,        396 F.3d 538,      546    (4th    Cir.     2005).

Warrantless      entry      into    a    home    or    motel      room    is    permitted,

however, when exigent circumstances exist, including the need to

prevent the imminent destruction of evidence.                       See United States

v. Taylor, 624 F.3d 626, 631 (4th Cir. 2010).                              Thus, “where

police officers (1) have probable cause to believe that evidence

of illegal activity is present, and (2) reasonably believe that

evidence may be destroyed or removed before they could obtain a

warrant,” they may enter without a warrant.                         United States v.

Moses, 540 F.3d 263, 269 (4th Cir. 2008) (internal quotation

marks omitted).

     In       determining     whether       exigent      circumstances          exist    to

support a warrantless entry, a court should consider:

                                             3
     1) the degree of urgency involved and the amount of
     time necessary to obtain a warrant; (2) the officers’
     reasonable belief that the contraband is about to be
     removed or destroyed; (3) the possibility of danger to
     police guarding the site; (4) information indicating
     the possessors of the contraband are aware that the
     police are on their trail; and (5) the ready
     destructibility of the contraband.

United States v. Yengel, 711 F.3d 392, 397 (4th Cir. 2013).                        The

inquiry    focuses     on    the   officers’   reasonable     belief,    and       the

police    need   not   produce      concrete   proof   that   evidence        is   in

danger of being destroyed.             Moses, 540 F.3d at 270.                Courts

making    this   determination       “should   not   engage   in   unreasonable

second-guessing of the officers’ assessment of the circumstances

that they faced.”            Figg v. Schroeder, 312 F.3d 625, 639 (4th

Cir. 2002) (internal quotation marks omitted).

     Here, the officers had probable cause to believe that the

motel room contained evidence of illegal activity based on their

observation      of    the    counterfeit      currency   through       the    open

curtain.     When they knocked on the door to the room, someone

closed the curtain, cutting off their view of that evidence, and

rustling and mumbling could be heard.                At that point, officers

knew that there was at least one person in the room and that he

was now aware the police were “on his trail.”                  See Yengel, 711
F.3d at 397.          And because the officers could no longer see the

currency through the window and heard movement in the room, they




                                         4
had an objectively reasonable belief that the currency could be

destroyed before they could secure a warrant.

       Miller also argues that if exigent circumstances existed,

the    officers     manufactured      the    exigency       by     knocking     and

announcing their presence.           Police may not rely on the exigent

circumstances exception to the warrant requirement if they have

created or manufactured the exigency.               King, 563 U.S. at 461.

However,    where    “the   police    did   not   create     the    exigency     by

engaging or threatening to engage in conduct that violates the

Fourth Amendment, warrantless entry to prevent the destruction

of evidence is reasonable and thus allowed.”                Id. at 462.       There

is no police-created exigency “[w]hen law enforcement officers

who are not armed with a warrant knock on a door.”                 Id. at 469.

       Here, the officers did no more than knock on the door and

announce their presence.          This was not an actual or threatened

violation of the Fourth Amendment.            See United States v. Brown,

701 F.3d 120, 126 (4th Cir. 2012) (citing King and noting that

when police announce their presence, creating immediate fear of

detection    by    defendant,    police     may   still   act    reasonably      to

prevent destruction of evidence).            We conclude, therefore, that

the police did not create the exigency.

       Accordingly, we affirm the judgment of the district court.

We    dispense    with   oral   argument    because   the    facts    and     legal



                                       5
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid in the decisional process.



                                                                AFFIRMED




                                   6